Citation Nr: 1011717	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-09 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for adjustment disorder 
with mixed mood and agoraphobia with panic attacks.

2.  Entitlement to service connection for a psychiatric 
disability other than adjustment disorder with mixed mood and 
agoraphobia with panic attacks.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from July 1988 to May 1992, 
to include service in Southeast Asia during Operations Desert 
Shield and Desert Storm.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In December 2009, the RO issued a Supplemental Statement of 
the Case denying a disability rating in excess of 10 percent 
for service-connected tinnitus.  In January 2010, the Veteran 
responded that he was completely withdrawing his appeal of 
the tinnitus issue and requested that only his psychiatric 
claim be certified to the Board.  Thus, the Board will not 
consider the tinnitus claim.


FINDINGS OF FACT

1.  The Veteran's current adjustment disorder with mixed mood 
and agoraphobia with panic attacks is etiologically related 
to the Veteran's active service.

2.  No other psychiatric disorder has been present during the 
period of this claim.  


CONCLUSIONS OF LAW

1.  Adjustment disorder with mixed mood and agoraphobia with 
panic attacks was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).



2.  No other psychiatric disability was incurred in or 
aggravated by active service, and the incurrence or 
aggravation of a psychosis during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for multiple psychiatric 
disorders.  He urges that exposure to trauma in Desert Storm 
and Desert Shield operations in Southeast Asia led to these 
disorders.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, by letter 
mailed in October 2004, prior to the initial adjudication of 
the claim.  Although the Veteran was not provided notice with 
respect to the disability-rating or effective-date element of 
the claim until March 2006, after the initial adjudication of 
the claim, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board notes that the Veteran has been afforded VA 
examinations.  The Board also notes that service treatment 
records as well as pertinent VA medical records have been 
obtained.  Neither the Veteran nor his representative has 
identified any outstanding records that should be obtained 
before the Board decides the appeal.  The Board is also 
unaware of any such records.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic 
stress disorder during service and the claimed stressor is 
related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims that service connection is warranted for 
multiple psychiatric disorders because they originated in 
service.  The Board notes that the Veteran has a combat 
action ribbon, was a marine rifleman and participated in 
operation Desert Storm and Desert Shield in Kuwait and Saudi 
Arabia.  While service treatment records do not show that he 
was found to have psychiatric disability in service, 
uncontroverted expert medical opinion evidence reflects that 
he does in fact have psychiatric disability due to his 
service.  Specifically, the record reflects that the Veteran 
underwent VA psychiatric examination in December 2004.  The 
examining psychologist reviewed the claims folder and 
examined the Veteran.  The Veteran reported a history of 
experiencing anxiety since service due to disturbing 
incidents in his Desert Storm and Desert Shield service 
including the following:  

1.  He witnessed a helicopter crash during night operations 
while traveling from Okinawa, during which comrades were 
killed.  He had to perform rescue attempts during this 
incident but these were only partially successful.  2.  He 
witnessed death due to bombs and rockets while in Saudi 
Arabia.  3.  He was with one of the first units to travel 
through a known land mined area in Kuwait.  4.  He knew 
someone who was killed by pulling a grenade, and he was 
unsure if this was intentional or accidental.  5.  He almost 
drowned while training in Hawaii.  The examiner noted these 
events were sufficient to cause PTSD but that the Veteran did 
not re-experience them, so he did not have PTSD.  The 
examiner indicated the Veteran may begin to re-experience the 
incidents, and should be reassessed should this be the case.  
The examiner noted that there was current adjustment disorder 
with mixed mood, agoraphobia with panic attacks.  He opined 
that there was a causal relationship between these disorders 
and the Veteran's service.  

Additional VA examinations also resulted in diagnoses of 
panic disorder without agoraphobia.  The report of a VA 
examination in February 2008 by a board of two psychologists 
reflects specifically that the Veteran does not have PTSD but 
that he does have panic disorder without agoraphobia.  As to 
PTSD, the examiners found that the Veteran had sufficient 
stressors but did not persistently re-experience the 
stressful events reported.  Thus, a diagnosis of PTSD was not 
appropriate.  

The Board has considered the entirety of the evidence of 
record.  The Board finds that the preponderance of the 
evidence is against a finding that the Veteran has PTSD.  
While it is undisputed that the Veteran has a presumed 
credible in-service stressors, mental health examinations are 
uncontroverted in showing that he does not meet the criteria 
for PTSD because he does not re-experience any in-service 
stressor.  Thus, service connection for PTSD is not 
warranted.  Moreover, although the Veteran contends that he 
has depression, and a history of depression was noted at the 
time of service entrance, there is no diagnosis of this 
disability either during or after service, and service 
connection is not warranted.  

Nonethess, the Board finds the December 2004 medical opinion 
to be of considerable probative weight, as it is well-
supported and consistent with the documented record and 
statements of the Veteran, as to a causal relationship 
between service and adjustment disorder with mixed mood and 
agoraphobia with panic attacks.  Moreover, none of the 
subsequent VA examinations is contrary to this finding.  

In sum, the Board concludes that the preponderance of the 
evidence supports service connection for an adjustment 
disorder with mixed mood and agoraphobia with panic attacks, 
but is against the claim for service connection for any other 
psychiatric disorder, to include PTSD.


ORDER

Service connection for adjustment disorder with mixed mood 
and agoraphobia with panic attacks is granted.

Service connection for a psychiatric disability other than 
adjustment disorder with mixed mood and agoraphobia with 
panic attacks is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


